Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/19/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending.

Election/Restrictions
In response to an election requirement on 10/27/2021, the Applicant elected with traverse, Group II claims 12-18 drawn to an apparatus. Claims 1-11 and 19-20 are withdrawn from consideration.
Applicant argues that the reference WO 2018007 does not disclose a deposition process. This is incorrect (See at least Para 87).  Regarding the issue of double patenting, it is noted that if the claims of elected invention are found allowable, other claims could be considered allowable if they include the feature determined to be allowable.       

 CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “an irradiation system”, “an environment control system” and “an electric field controller” in claim 12, “materials exchange system” in claim 17 and lithographic apparatus in claim 18.

For the purposes of examination, “an irradiation system” shall be interpreted as a system disclosed in Fig 2 of the specification, as supplied, or equivalents thereof. 
For the purposes of examination, “an environment control system” shall be interpreted as a system 45 disclosed in Fig 6 of the specification, as supplied, or equivalents thereof, environment control system includes materials exchange system 38 being a port to allow materials to enter or exit the chamber 36. 
For the purposes of examination, “an electric field controller” shall be interpreted as a negative voltage applied to the substrate W shown as 93 in Fig 17 of the specification, as supplied, or equivalents thereof. 
For the purposes of examination, “lithographic apparatus” shall be interpreted as an apparatus disclosed in Fig 1 which could normally be used for photolithography.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over to Jan Verhoeven (WO 2018007498) in view of Prescop et al (US 9453281).
References are from US 20190332015 which is an English equivalent of (WO 2018007498).
Jan Verhoeven discloses a lithographic apparatus (Fig 1) for forming a patterned layer of material, the apparatus comprising: 

Jan Verhoeven does not disclose an electric field controller configured to apply an electric field that is oriented so as to force secondary electrons away from the substrate.
As noted above the electric field controller is a negative voltage applicator.
Prescop et al disclose methods, devices and systems for patterning of substrates using charged particle beams without photomasks and without a resist layer. Material can be deposited onto a substrate, as directed by a design layout database, localized to positions targeted by multiple, matched charged particle beam columns (206). Reducing the number of process steps, and eliminating lithography steps, in localized material addition has the dual benefit of reducing manufacturing cycle time and increasing yield by lowering the probability of defect introduction. Furthermore, highly localized, precision material deposition allows for controlled variation of deposition rate and enables creation of 3D structures. Local gas injectors and detectors, and local photon injectors and detectors, are local to corresponding ones of the columns, and can be used to facilitate rapid, accurate, targeted, highly configurable substrate processing, advantageously using large arrays of said beam columns (Abstract).
Prescop et al further disclose applying a voltage (602) negative with respect to the column of beam (Fig 6). Prescop et al states that substrate stage electrical bias 602 can be used, along with control of beam energy at each column 206, to optimize the efficiency of charged-particle induced chemistry and/or physical effects. Preferably, beam energy is constant (or 
Prescop et al further state that local photon injectors 104 can also be used to shine photons, with wavelength(s) appropriate to one or more substrate surface materials, on the main-field deflection area 410 to further accelerate certain types of material addition by exciting substrate surface material electrons to a higher energy state. For example, deep UV is characteristic for photochemistry of various materials. (Col 10 lines 24-30)
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have used electric field controller to apply bias voltage to control the energy of ions for optimum deposition process.
Regarding the limitation of the orientation of the electric field, it is noted that the negative voltage will force secondary electron away from substrate and accelerate ions towards it. 
Regarding claim 13 the field will be perpendicular to substrate, being perpendicular to conducting surface.
Regarding claim 14 voltage is applied to substrate.
Regarding claim 15 process gas is controlled by environment control system (Para 113).   
Regarding claim 16 the limitation 

“the control of the environment is such that a portion of secondary electrons generated by interaction between the electromagnetic radiation and the substrate interact with the precursor 

appears to point to the interaction between the precursor and secondary electron, is a function limitation and appears to use both environment control system and electric field controller. Both environment control system and electric field controller are disclosed in the cited prior art.
Regarding claim 17 Jan Verhoeven includes control of processing materials and therefore discloses environment control system as recited in this claim.
Regarding claim 18 the apparatus disclosed by Jan Verhoeven is a lithographic apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azana Ladron (US 20180164354) teaches effect of external external electric field applied to the thin film material and/or the substrate, on which the thin film material is formed, in order to concentrate free charge carriers (positive or negative charge) in selected areas of the thin film material and/or selected areas of the substrate to enhance the response of the thin film material and/or the substrate (Para 40). This teaching is pertinent to the recitation of electric field controller in claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716